Case

nO & W WN

oO Oo NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Ze
28

8:21-cv-00276-DOC-KES Document 28 Filed 04/16/21 Page1ofi Page ID#:182

 

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LUIS MARQUEZ Case No.: 8:21-cv-00276-DOC-(KESx)

Plaintiff,

y ORDER [27]

CARMEN M. SANDOVAL, in individual
and representative capacity as trustee of
the Erman M. ane pal evocable Trust
Dated uty y 10, 20
MAZE OSTAFAY ABDELFATTAH

Defendants.

ORDER

The Court hereby vacates all currently set dates, with the expectation that the
parties will file a Joint Stipulation for Dismissal within 60 days.

ITISSO ORDERED.

Dated: APtil 16, 2021 Abii O Coit

HONORABLE DAVID O. CARTER
United States District Judge

 

ORDER -1- 8:21-cv-00276-DOC-(KESx)

 
